_____________

                                     No. 95-3008WM
                                     _____________

Darryl Keith Peel,                         *
                                           *
                     Appellant,            *   Appeal from the United States
                                           *   District Court for the Western
     v.                                    *   District of Missouri.
                                           *
United States of America,                  *   [UNPUBLISHED]
                                           *
                     Appellee.             *
                                     _____________

                            Submitted:      February 29, 1996

                              Filed: March 6, 1996
                                    _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     After     a    jury   found   Darryl    Keith   Peel   guilty   of   conspiring    to
manufacture and distribute methamphetamine, he was sentenced to 156 months
imprisonment and five years supervised release.                  We affirmed Peel's
conviction.        United States v. Peel, 972 F.2d 355 (8th Cir. 1992) (per
curiam).      Peel then filed a 28 U.S.C. § 2255 motion, contending the
sentencing court improperly calculated his sentence under the sentencing
range for D-methamphetamine.        He also contended counsel was ineffective for
failing to object that there was no evidence establishing Peel had been
involved   with     D-methamphetamine       rather   than   L-methamphetamine.         The
district court denied Peel's motion, and Peel appeals.


     We agree with the district court that Peel's sentencing claim is
procedurally barred by Peel's failure to raise the issue at sentencing or
on direct appeal.      See United States v. Ward, 55 F.3d 412, 413-14 (8th Cir.
1995).    We also conclude Peel has failed to
demonstrate a reasonable probability that, had counsel objected, Peel's
sentence would have been calculated under the sentencing range then
applicable to offenses involving L-methamphetamine.   See Strickland v.
Washington, 466 U.S. 668, 694 (1984).


     We thus affirm the judgment of the district court.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -2-